Title: To Benjamin Franklin from Jean Zinner, 23 September 1783
From: Zinner, Jean Charles
To: Franklin, Benjamin


          
            
              Monsieur
              Vienne le 23 Sept 1783.
            
            C’est eté ces jours ci que M. de Banck ci devant Major et Aide de Camp chez Mons. General Major de Gates m’inspiré tant de respect pour la nouvelle Republique de l’Amerique Septemtrionale, que je me suis resolu de dedier mon ouvrage latin, intitulé: Notitia Historica Coloniarum Americæ Septemtrionalis ab earum origine usque ad nostra tempora au tres Honorable Congrès des Etats Unis.
            Monsieur, si Vous croyez, que cet ouvrage soit digne, de venir au publique, ayez la bonté d’envoyer ma petition en Amerique au Congrés, et de m’en instruir. C’est pour recommander la bravour, et le courage des Vos heros, et la dignité de vos Congrès.

On n’a que m’en avertir, qu’on accepte ma bonne intention, je ferai avec plaisir tout a mes frais.
            Voila Monsieur des preuves de Veneration et d’atachement, avec lequel Je serai toute ma vie Monsieur Votre tres humble Serviteur
            
              Jean ZinnerProfesseur de l’Hist. Universel dansl’Academie Royal a Cassau.
            
          
          
            A l’ordinair je demeure a Cassau en Hongrie
          
        